Citation Nr: 0827971	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
disability, claimed as numbness and weakness of the right 
hand and arm, as a result of Department of Veterans Affairs 
(VA) surgical treatment in July 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the above 
VA Regional Office (RO), which denied entitlement to 
compensation under 38 U.S.C. § 1151.

In May 2007, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  In November 2007, the Board 
remanded this case for additional development.  The case has 
since returned to the Board.


FINDINGS OF FACT

1.  The veteran underwent a right thoracotomy at a VA medical 
center (VAMC) in July 2004.  Current disability diagnosed as 
chronic brachial plexopathy, causing numbness, weakness and 
pain in the right upper extremity, is most likely due to this 
procedure.  

2.  Medical evidence of record establishes that there was no 
fault or negligence on VA's part in rendering the surgical 
treatment or care; and that right brachial plexopathy is a 
reasonably foreseeable complication of a right thoracotomy. 

3.  The evidence does not establish that surgical treatment 
was provided without the veteran's informed consent.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for 
additional disability, claimed as numbness and weakness of 
the right hand and arm, as a result of VA surgical treatment 
in July 2004, have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

VCAA letters dated in November 2004 and December 2007 
informed the veteran of the evidence needed to substantiate 
his claim for compensation under section 1151, and of the 
evidence VA would provide and the evidence he needed to 
provide.  He was also asked to provide any evidence in his 
possession that pertains to his claim.  A letter dated in 
March 2006 provided information regarding the assignment of 
disability ratings and effective dates.  The information in 
these letters fully satisfied the duty to notify provisions 
and the claim was readjudicated by SSOC dated in May 2008.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

In November 2007, the Board remanded this case for additional 
development.  Specifically, to obtain VA records to include 
the report of EMG/NCV studies done in November or December 
2001; the hospital summary pertaining to the right 
thoracotomy; the veteran's signed consent form pertaining to 
that surgery; and VA medical records from January 2005 to the 
present.

A remand by the Board confers on a claimant, as a matter of 
law, the right to substantial compliance with the remand 
order, and the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Review of the file shows VA electronic treatment records from 
approximately March 2000 to April 2008 have been obtained.  
This includes the EMG study and records pertaining to the 
right thoracotomy.  Regarding the consent form, the Board 
notes that the signed consent form is not of record.  
However, the record does contain a note dated June 21, 2004 
titled "Documentation of Counseling for 
Procedure/Treat[ment]."  This note indicates that verbal 
consent was obtained for right thoracotomy.  Additional notes 
indicate that the consent form (informed consent/requested 
administration of anesthesia for operation) had been scanned.  
The Board finds that the remand directive pertaining to VA 
records was substantially complied with and that a remand 
pursuant to Stegall, supra would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The remand also directed that a VA examination and medical 
opinion be obtained.  The veteran underwent a VA examination 
in April 2008.  The claims file was reviewed in detail and 
the requested medical opinion was provided.  

The veteran has not identified additional records that need 
to be obtained.  Further, in response to the May 2008 SSOC, 
the veteran indicated he had no other information or evidence 
to submit and he asked that the case be returned to the Board 
as soon as possible.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The veteran contends that he has numbness and weakness of the 
right hand and arm as a result of a right thoracotomy 
performed by VA in July 2004.

At the May 2007 hearing, the veteran reported pain and loss 
of strength following the thoracotomy.  He testified that the 
surgery was not necessary and that he was not made aware of 
any complications before the surgery.  VA records confirm the 
veteran underwent a right thoracotomy in July 2004.  He 
reported weakness, pain, and numbness of the right hand and 
arm following surgery and complaints continue to date.  

The veteran's claim for benefits was filed in October 2004 
and the amended version of 38 U.S.C. § 1151 is for 
application.  In pertinent part, section 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was the 
result of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32.  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 that are immaterial 
under the circumstances of a case will not defeat a finding 
of informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2007).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in language 
understandable to the patient the nature of a proposed 
procedure or treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient must be given the 
opportunity to ask questions, to indicate comprehension of 
the information provided, and to grant permission freely 
without coercion.  The practitioner must advise if the 
proposed treatment is novel or unorthodox.  The patient may 
withhold or revoke his or her consent at any time.  38 C.F.R. 
§ 17.32(c) (2007).  The informed consent process must be 
appropriately documented in the health record.  Signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that require anesthesia.  38 C.F.R. 
§ 17.32(d) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp, 2007); 38 C.F.R. 
§ 3.159 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran underwent a VA examination in April 2008.  The 
examiner stated the claims file was reviewed in detail, to 
include the remand and extensive Central Texas Health Care 
System records regarding the right thoracotomy and the 
following symptoms and findings of right upper extremity 
pain, numbness, and weakness.  The examiner summarized the 
evidence of record pertaining to the surgery and subsequent 
complaints.  On physical examination, the musculature of the 
forearm, upper arm, and intrinsic musculature was symmetrical 
and normal by actual measurement.  The right hand grip 
strength compared to the left was also normal and symmetric.  
Motor power was normal.  Reflexes were normal and sensation 
was intact.  The veteran was able to button and unbutton his 
shirt independently and write his name with his right hand in 
smooth, legible penmanship.  There was a localized area of 
tenderness along the medial right elbow.  

The examiner indicated the records clearly show that the 
symptoms of right upper extremity numbness, dysfunction and 
pain had their onset in the post-operative period.  The 
dysfunction has persisted for several years with gradual 
improvement.  He indicated the diagnosis was fairly clear - 
brachial plexopathy.  He noted that for the right thoracotomy 
procedure, the body positioning would include raising the 
right arm, with support in an abducted position for the 
period of the procedure and that a right brachial plexopathy 
was a reasonably encountered, although untoward complication 
of the procedure, even when protective measures were taken to 
avoid this.  He further stated that the occurrence of the 
adverse outcome does not imply or prove any negligence or 
fault on the part of caregivers and that the medical records 
did not show any evidence of lack of care, improper care, 
lack of skill, or any other instance of fault on the part of 
VA.  

As discussed, entitlement to compensation under section 1151 
cannot be established unless certain causation requirements 
are met.  See 38 C.F.R. § 3.361(c), (d) (2007).  The VA 
examiner stated that the chronic brachial plexopathy, which 
is incompletely resolved, was most likely due to or a result 
of the July 2004 right thoracotomy procedure.  Additional 
disability, in and of itself, however, is not sufficient to 
establish entitlement to compensation.  In considering 
whether the VA exercised the appropriate degree of care, the 
examiner stated there was no evidence of fault or negligence 
on the part of the VA in the veteran's care or in the 
procedure at that time.  

The Board acknowledges the veteran's testimony that he was 
not advised of potential complications.  Review of the record 
shows that the veteran was awake and alert at the time he was 
advised of the right thoracotomy procedure and provided 
consent.  The procedure was described to him and "the 
indications, risks, benefits, and alternatives" were 
discussed in language that was understandable to him.  It was 
further noted that he had the opportunity to ask questions 
and to indicate comprehension of the discussion.  The consent 
form regarding the use of anesthesia is reported as scanned.  
Evidence of record does not support a finding that the 
surgery was accomplished without the veteran's informed 
consent.  

The evidence also does not show that the additional 
disability was an event not reasonably foreseeable.  The VA 
examiner stated that the particular complication was 
foreseeable and was not an unexpected complication of the 
body positioning needed to perform the procedure.

In summary, the VA medical discussed above indicates that 
although the veteran's surgery resulted in additional 
disability, there is no evidence of fault on the part of VA 
and the resulting complication was reasonably foreseeable.  
The record does not contain competent medical evidence to the 
contrary.  Thus, the Board finds that the preponderance of 
the evidence is against the claim and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).





ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
disability, claimed as numbness and weakness of the right 
hand and arm, as a result of VA surgical treatment in July 
2004, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


